





EXHIBIT 10.1


CALPINE CORPORATION
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
hereby entered into effective as of May 16, 2017 (the “Effective Date”), by and
between Calpine Corporation (the “Company”) and John B. Hill (“Executive”)
(hereinafter collectively referred to as “the parties”). Upon the Effective
Date, this Agreement shall replace and supersede that certain Executive
Employment Agreement between the Company and Executive effective immediately
following the Company’s 2014 annual meeting (the “Prior Agreement”).
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.Term. The initial term of this Agreement shall be for the period commencing on
the Effective Date and ending, subject to earlier termination as set forth in
Section 5, on the third (3rd) anniversary of the Effective Date (the “Employment
Term”); provided, that the board of directors of the Company (the “Board”) may
elect to extend the Employment Term for such additional period(s) as are
mutually agreed upon in writing with Executive.
2.Employment. During the Employment Term:
(a)Executive shall be employed as President and Chief Executive Officer of the
Company. In addition, as of the Effective Date, Executive shall serve as a
member of the Board, subject to re-election in the ordinary course. For as long
as Executive is employed by the Company as the Chief Executive Officer, the
Company shall use best efforts to nominate Executive for re-election to the
Board. At the time of Executive’s termination of employment with the Company for
any reason (the date of such termination, the “Termination Date”), Executive
shall resign from the Board if requested to do so by the Company. Executive
shall not receive any additional compensation for serving as a director of the
Company or as a director or officer of any of the Company’s subsidiaries.
(b)Executive shall report directly to the Board. Executive shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity. Unless otherwise consented to by Executive, Executive’s principal
place of employment shall be at the Company’s headquarters in Houston, Texas.
(c)Executive shall devote substantially full-time attention to the business and
affairs of the Company. Executive may serve on the boards of directors of other
companies, subject to the approval of the Board (which approval shall be deemed
given in respect of service on boards on which Executive serves as of the
Effective Date that are known to the Board), and may serve on civil or
charitable boards or committees. Executive may manage personal and family
investments, participate in industry or charitable organizations and otherwise
engage in charitable activities and deliver lectures at educational
institutions, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities hereunder.


    1

--------------------------------------------------------------------------------







3.Annual Compensation.
(a)Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the rate of $1,200,000 per annum or
such increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”). Such Base Salary shall be payable in
accordance with the Company’s customary practices applicable to its senior
executives. Such Base Salary shall be reviewed at least annually by the
Compensation Committee of the Board (the “Committee”), and may be increased in
the sole discretion of the Committee, but not decreased (any increased amount
thereupon being the Base Salary hereunder).
(b)Annual Cash Incentive Compensation. For each fiscal year of the Company
ending during the Employment Term, beginning with the 2018 fiscal year,
Executive shall be eligible to receive a target annual cash bonus of at least
110% of the Base Salary (the “Target Bonus”) with the opportunity to receive a
maximum annual cash bonus of at least two times Executive’s Target Bonus or such
lesser amount determined by the Board in connection with a reduction in the
maximum bonus amount applicable to all senior executives of the Company (the
“Maximum Bonus”), as recommended and approved by the Committee, if the Company
and Executive, as applicable, achieve reasonable performance targets set by the
Committee in consultation with Executive (“Incentive Compensation”). With
respect to fiscal year 2017, Executive shall be eligible for an annual cash
bonus which shall be determined based on actual achievement of 2017 performance
and (i) for the portion of fiscal year 2017 that occurs prior to the Effective
Date, the “Target Bonus,” “Maximum Bonus” and “Base Salary” amounts set forth in
the Prior Agreement each multiplied by a fraction (A) the numerator of which is
the number of days in fiscal year 2017 that occur prior to the Effective Date
and (B) the denominator of which is 365 and (ii) for the portion of fiscal year
2017 that occurs on or after the Effective Date, the Target Bonus, Maximum Bonus
and Base Salary set forth in this Agreement each multiplied by a fraction
(A) the numerator of which is the number of days in fiscal year 2017 that occur
on or after the Effective Date and (B) the denominator of which is 365.
Incentive Compensation (including, for the avoidance of doubt, the 2017
Incentive Compensation) shall be paid (1) in accordance with, and subject to
those terms and conditions of, the Company’s annual incentive compensation plan
which are administrative or which are required for compliance with
Section 162(m) of the Internal Revenue Code of 1986 (the “Code”); provided that
nothing in the Company’s plan shall apply adversely with respect to Executive to
the extent inconsistent with the express terms of this Agreement; and (2) in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved. Executive shall be required to repay any
after-tax portion of Incentive Compensation received in respect of any year in
which Executive commits a willful and intentional act which directly results in
a material restatement of the Company’s earnings. For this purpose, Executive
shall not have acted in a “willful” manner if Executive acted, or failed to act,
in a manner that he believed in good faith to be in, or not opposed to, the best
interests of the Company. The Company shall have three years from the date on
which such Incentive Compensation is paid to seek such clawback.
(c)Long-Term Incentive Compensation. For each fiscal year during the Employment
Term occurring after December 31, 2017, Executive shall be eligible to receive
long-term incentive awards in such forms and pursuant to such terms as may be
determined by the Committee from time to time (the “LTI Award”). The annual
target value of the LTI Award shall


    2

--------------------------------------------------------------------------------







initially be 350% of the Base Salary, with such target value subject to
adjustment by the Committee from time to time in its sole discretion.
(d)Supplemental Award. Upon the Effective Date, Executive shall be granted
long-term incentive awards with a target value equal to 25% of the Base Salary
(the “Supplemental Award”). The Supplemental Award shall be composed of the
following types of awards: 40% time-based restricted stock, 30% time-based stock
options, and 30% performance share units, each of which shall be in such form
and pursuant to such terms as may be determined by the Committee. The
Supplemental Award shall be in addition to, and not in lieu of, any other
long-term incentive award granted during 2017.
4.Other Benefits.
(a)Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company and made available to executives and employees generally, including,
without limitation, all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans,
practices and programs. Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to senior
executives of the Company generally.
(b)Executive Benefits. During the Employment Term, Executive shall be entitled
to participate in all executive benefit and incentive compensation plans now
maintained or hereafter established by the Company for the purpose of providing
compensation and/or benefits to senior executives of the Company including, but
not limited to, the Company’s deferred compensation plans and any supplemental
retirement, deferred compensation, supplemental medical or life insurance or
other bonus or incentive compensation plans. No additional compensation provided
under any of such plans shall be deemed to modify or otherwise affect the terms
of this Agreement or any of Executive’s entitlements hereunder.
(c)Business Expenses. Upon submission of proper invoices in accordance with the
Company’s normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder.
(d)Office and Facilities. During the Employment Term Executive shall be provided
with an appropriate office at the Company’s headquarters, with such secretarial
and other support facilities as are commensurate with Executive’s status with
the Company, which facilities shall be adequate for the performance of
Executive’s duties hereunder.
(e)Vacation and Sick Leave. During the Employment Term Executive shall be
entitled to vacation and sick leave (without loss of pay) in accordance with the
Company’s policies applicable to senior executives as in effect from time to
time.
5.Termination of Employment. Subject to payment of any compensation due pursuant
to Section 6, Executive’s employment with the Company may be terminated by
either party during or after the Employment Term upon notice as set forth in
Section 6(g) and this Agreement shall not be construed to alter the at-will
status of Executive’s employment with the Company.


    3

--------------------------------------------------------------------------------







6.Compensation Upon Termination and Change in Control. Upon termination of
Executive’s employment or the occurrence of a Change in Control (as defined
below) during the Employment Term, Executive shall be entitled to the benefits,
if any, described in this Section 6.
(a)Termination by Executive for Good Reason or by the Company without Cause. In
the event that Executive’s employment with the Company is terminated (I) by
Executive for Good Reason or (II) by the Company without Cause during the
Employment Term, then, in each case, Executive shall be entitled to receive, and
the Company shall be obligated to pay to Executive:
(i)a lump sum payment on the sixtieth (60th) day following the Termination Date
in an amount equal to 2.0 times the sum of (A) Executive’s highest Base Salary
in the three years preceding the Termination Date plus (B) Executive’s highest
Target Bonus for the year of termination; and
(ii)a lump sum payment equal to (A) all unused vacation time accrued by
Executive as of the Termination Date under the Company’s vacation policy; plus
(B) all accrued but unpaid compensation earned by Executive as of the
Termination Date; plus (C) payment of any Incentive Compensation earned but
unpaid in respect of any completed fiscal year preceding the Termination Date
(assuming that continued employment by Executive through the payment date is not
required pursuant to the terms of the plan or program governing the Incentive
Compensation); plus (D) reimbursement for any and all monies advanced or
expenses incurred in connection with Executive’s employment for reasonable and
necessary expenses incurred by Executive on behalf of the Company in compliance
with applicable Company policy for the period ending on the Termination Date; in
each case to be paid by the Company as soon as practicable following the
Termination Date but no later than sixty (60) days after the Termination Date
((A), (B) (C) and (D), together referred to herein as the “Accrued
Obligations”); and
(iii)an amount equal to the annual cash Incentive Compensation Executive would
have been entitled to receive in respect of the fiscal year in which the
Termination Date occurs had Executive continued in employment until the end of
such fiscal year, which amount shall be determined based on actual performance
for such year relative to the performance goals applicable to Executive, with
the amount of such bonus being multiplied by a fraction (A) the numerator of
which is the number of days in such fiscal year through the Termination Date and
(B) the denominator of which is 365 (the “Pro-rata Bonus”), which shall be
payable at such time as the Company pays annual bonuses for the year in which
the Termination Date occurs, but in no event later than the 15th day of the
third month following the end of the taxable year (of the Company or Executive,
whichever is later) in which the performance targets have been achieved; and
(iv)prompt reimbursement by the Company for outplacement benefits actually paid
for by Executive after the Termination Date and before the twenty four (24)
month anniversary of the Termination Date after timely presentation of
appropriate documentation of such expense by Executive to the Company, such
reimbursement to be paid in accordance with Section 11 of this Agreement; and
(v)a portion of each unvested grant of options to purchase common stock of the
Company (“Stock Options”), stock appreciation rights, and all other awards
relating to the common stock of the Company that vest based on the passage of
time shall vest on the Termination


    4

--------------------------------------------------------------------------------







Date and immediately become payable, such portion to be equal to the product of
(A) the total number of awards originally included in such grant to Executive
and (B) a fraction, the numerator of which is the number of days from the date
of grant of such award through the Termination Date and the denominator of which
is equal to the total number of days from the date of grant through the last
vesting date applicable to such grant, or, if greater, the amount determined
under the terms of the applicable award agreement(s) (the “Time-Based Pro-Rata
Awards”); provided, however, that the Time-Based Pro-Rata Awards shall be
reduced by the number of awards from the same grant that vested prior to the
Termination Date, if any. All outstanding Stock Options shall remain exercisable
for the period set forth in the applicable plan or award agreement. Further, at
the end of the applicable performance period, a number of performance share
units shall vest and become immediately payable equal to the number of
performance share units that would have vested had Executive continued in
employment until the end of the applicable performance period, determined based
on actual performance for such period and such award, multiplied by a fraction
(x) the numerator of which is the number of days in the applicable performance
period for such award that elapsed prior to the Termination Date and (y) the
denominator of which is the total number of days in the applicable performance
period or, if greater, the amount determined under the terms of the applicable
performance stock unit grant agreement(s), and such performance share units
shall be settled no later than two and a half months following the end of the
applicable performance period(s); and
(vi)a monthly payment for a period of twenty-four (24) months following the
Termination Date, paid pursuant to the Company’s payroll practices in effect at
such time, equal to (a) the full monthly premium paid by other former employees
of the Company for continuation coverage under the Company's health plans in
which the Executive and his dependents participated immediately prior to his
Termination Date, plus (b) such additional amounts as are necessary to ensure
receipt by the Executive of the full amount described in (a) after application
of all federal income (assuming the maximum federal income tax rate) and
employment taxes imposed upon the amount described in (a) (each monthly payment
that is the sum of (a) and (b), an “Additional Payment”).
For purposes of this Agreement, “Good Reason” means any of the following, in
each case only if it occurs when Executive is employed by the Company and then
only if not consented to by Executive in writing: (A) assignment of a position
that is of a lesser rank than that held by Executive prior to the assignment and
that results in Executive ceasing to be an executive officer of a company with
securities registered under the Securities Exchange Act of 1934 (the “Exchange
Act”), or ceasing to be President and Chief Executive Officer of the Company;
(B) a material diminution of Executive’s duties or responsibilities; (C) the
assignment of duties inconsistent with Executive’s title or responsibilities;
(D) failure by the Company to nominate Executive for election as a Board member
and use its best efforts to have him elected and re-elected; (E) failure to
cause a successor to the Company’s business or substantially all of the
Company’s assets to assume this Agreement; (F) a material reduction in
Executive’s Base Salary or Target Bonus (including a material adverse change in
performance criteria or a material decrease in ultimate Target Bonus
opportunity); or (G) any change of more than thirty (30) miles in the location
of the principal place of employment of such Executive immediately prior to the
effective date of such change. For purposes of this definition, none of the
actions described in clauses (A), (B) and (C) above shall constitute “Good
Reason” with respect to Executive if it was an isolated and inadvertent action
not taken in bad faith


    5

--------------------------------------------------------------------------------







by the Company and if it is remedied by the Company within thirty (30) days
after receipt of written notice thereof given by Executive (or, if the matter is
not capable of remedy within thirty (30) days, then within a reasonable period
of time following such thirty (30) day period, provided that the Company has
commenced such remedy within said thirty (30) day period); provided that “Good
Reason” shall cease to exist for any action described in clauses (A) through
(G) above on the sixtieth (60th) day following the later of the occurrence of
such action or Executive’s knowledge thereof, unless such Executive has given
the Company written notice thereof prior to such date.
For purposes of this Agreement, “Cause” shall mean: (i) Executive’s act of
fraud, dishonesty, misappropriation, or embezzlement with respect to the
Company; (ii) Executive’s conviction of, or plea of guilty or no contest to, any
felony; (iii)  Executive’s violation of the Company’s drug policy or
anti-harassment policy; (iv)  Executive’s admission of liability of, or finding
by a court or the Securities Exchange Commission (or a similar agency of any
applicable state) of liability for, the violation of any Federal or state law,
rule or regulation governing the issuance or exchange of securities, including
without limitation the Securities Act of 1933, the Exchange Act and the rules
and regulations promulgated thereunder (as hereinafter defined) (excluding any
technical violations of the Securities Laws which are not criminal in nature);
(v)  Executive’s failure after reasonable prior written notice from the Company
to comply with any valid and legal directive of the Board that is not remedied
within thirty (30) days of Executive being provided written notice thereof from
the Company or Executive’s gross negligence in performance, or willful
non-performance, of any of Executive’s duties and responsibilities with respect
to the Company that is not remedied within thirty (30) days of Executive being
provided written notice thereof from the Company; or (vi) other than as provided
in clauses (i) through (v) above, Executive’s material breach of any material
provision of this Agreement that is not remedied within thirty (30) days of
Executive being provided written notice thereof. Executive shall not have acted
in a “willful” manner if Executive acted, or failed to act, in a manner that he
believed in good faith to be in, or not opposed to, the best interests of the
Company.
(b)Disability or Death. If Executive experiences a Disability (as defined below)
or death during the Employment Term, Executive shall be entitled to receive:
(i)payment of the Accrued Obligations as soon as practicable following the date
that the Board determines that Executive has a Disability or the date of
Executive’s death (each a “DD Event Date”) but no later than sixty (60) days
thereafter; and
(ii)payment of an amount equal to the Incentive Compensation that Executive
would have been entitled to receive in respect of the fiscal year in which the
DD Event Date occurs, had Executive continued in employment until the end of
such fiscal year, which amount shall be determined based on the Company’s actual
performance for such year relative to the target performance goals applicable to
Executive and shall be paid at such time as the Company pays annual bonuses for
the year in which the DD Event Date occurs, but in no event later than the 15th
day of the third month following the end of the taxable year (of the Company or
Executive, whichever is later) in which the performance targets have been
achieved; and
(iii)the following treatment of the equity or equity-based awards outstanding
and held by Executive as of the DD Event Date: (A) all outstanding Stock Options
shall become automatically vested and remain exercisable for the period set
forth in the applicable plan


    6

--------------------------------------------------------------------------------







or award agreement; (B) all performance share units shall be deemed fully earned
at the target level and shall be settled upon such date, (C) each stock
appreciation right shall immediately vest and (D) restrictions on all other
awards relating to the Company’s common stock shall immediately lapse, and all
such awards shall be immediately paid and settled, as applicable; and
(iv)payment of the Additional Payment on a monthly basis for a period of
eighteen (18) months following the DD Event Date, paid pursuant to the Company’s
payroll practices in effect at such time.
For purposes of this Agreement, Executive will be deemed to have a “Disability”
if, as a result of any medically determinable physical or mental impairment that
can be expected to result in death or is reasonably expected to last for a
continuous period of not less than twelve (12) months, Executive is unable to
perform the core functions of Executive’s position (with or without reasonable
accommodation) for a period of six (6) consecutive months or more, or is
receiving income replacement benefits, for a period of six (6) consecutive
months or more under an accident and health plan covering employees of the
Company. As a general matter, Executive shall be entitled to the compensation
and benefits provided for under this Agreement for any period prior to the DD
Event Date during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives. If any question shall arise as to whether, during any period
Executive is disabled so as to be unable to perform the core functions of
Executive’s then existing position with or without reasonable accommodation,
Executive may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company, to
whom Executive or Executive’s guardian has no reasonable objection, as to
whether Executive is so disabled and how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue. Executive shall cooperate with any reasonable request
of the physician in connection with such certification. If such question shall
arise and Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on Executive. Nothing in this
Agreement shall be construed to waive Executive’s rights, if any, under existing
law including, without limitation, the Family and Medical Leave Act of 1933, 29
U.S.C. ss.2601 et seq. and the Americans With Disabilities Act, 424 S.C.
ss.12101 et seq.
Notwithstanding the foregoing, for purposes of an award or element of
compensation that provides for a deferral of compensation under Code Section
409A and the regulations and guidance issued thereunder, to the extent the
impact of a Disability on such compensation would subject Executive to
additional taxes under Code Section 409A, a Disability for purposes of such
compensation will mean both a Disability and a “disability” within the meaning
of Treasury Regulation 1.409A-3(i)(4).


    7

--------------------------------------------------------------------------------







(c)Termination by Executive for Good Reason or by the Company without Cause in
Connection with a Change in Control. In the event that during the Employment
Term and (I) within twenty-four months following a Change in Control or (II)
within six (6) months following a Potential Change in Control (as defined
below), so long as a Change in Control occurs within nine (9) months following
such Potential Change in Control, Executive’s employment with the Company is
terminated (A) by Executive for Good Reason or (B) by the Company without Cause,
then, in each case, Executive shall be entitled to receive, and the Company
shall be obligated to pay to Executive:
(i)a lump sum payment on the sixtieth (60th) day following the Termination Date
in an amount equal to 2.99 times the sum of (A) Executive’s highest Base Salary
in the three years preceding the Termination Date plus (B) Executive’s highest
Target Bonus for the year of termination or for the year in which the Change in
Control occurred, whoever is larger; and
(ii)payment of all Accrued Obligations as soon as practicable following the
Termination Date but no later than sixty (60) days after the Termination Date;
and
(iii)the Pro-rata Bonus, which shall be payable at such time as the Company pays
annual bonuses for the year in which the Termination Date occurs, but in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved; and
(iv)prompt reimbursement by the Company for outplacement benefits actually paid
for by Executive after the Termination Date and before the twenty four (24)
month anniversary of the Termination Date after timely presentation of
appropriate documentation of such expense by Executive to the Company, such
reimbursement to be paid in accordance with Section 11 of this Agreement; and
(v)payment of the Additional Payment on a monthly basis for a period of
thirty-six (36) months following the Termination Date, paid pursuant to the
Company’s payroll practices in effect at such time.
For purposes of this Agreement, “Change in Control” shall mean:
(A) the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a majority of either the then-outstanding shares of common stock of the
Company or the combined voting power of the Company’s then-outstanding voting
securities entitled to vote generally in the election of directors; or
(B) individuals who, as of the Effective Date, constitute the Board of Directors
(as of such date, the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any person becoming a
director subsequent to such date whose election, or nomination for election, was
approved by a vote of at least a majority of the directors then constituting the


    8

--------------------------------------------------------------------------------







Incumbent Board or was effected in satisfaction of a contractual requirement
that was approved by at least a majority of the directors then constituting the
Incumbent Board (in each case, other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Company) shall be, for purposes of this clause (B), considered as though such
person were a member of the Incumbent Board; or
(C) consummation of a reorganization, merger, consolidation or share exchange,
in each case with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger, consolidation or share
exchange do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged, consolidated or other surviving entity’s then-outstanding
voting securities, or approval by the stockholders of the Company of a
liquidation or dissolution of the Company or consummation of the sale of all or
substantially all of the assets of the Company (determined on a consolidated
basis).
Notwithstanding the foregoing, for purposes of an award or element of
compensation that provides for a deferral of compensation under Code Section
409A and the regulations and guidance issued thereunder, to the extent the
impact of a Change in Control on such compensation would subject Executive to
additional taxes under Code Section 409A, a Change in Control for purposes of
such compensation will mean both a Change in Control and a “change in the
ownership of a corporation,” “change in the effective control of a corporation,”
or a “change in the ownership of a substantial portion of a corporation’s
assets” within the meaning of Code Section 409A, as applied to the Company.
For purposes of this Agreement, a “Potential Change in Control” shall be deemed
to have occurred if the event set forth in any one of the following paragraphs
shall have occurred:
(I)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control; or
(II)  the Company or any person, entity or “group” (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act, but excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company) publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or
(III) the acquisition (other than from the Company) by any person, entity or
“group” (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange
Act, but excluding, for this purpose, the Company or its subsidiaries, or any
employee benefit plan of the Company or its subsidiaries which acquires
beneficial ownership of voting securities of the Company) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifteen (15%) or more of either the then-outstanding shares of common stock
of the Company or the combined voting power of the Company’s then-outstanding
voting securities entitled to vote generally in the election of Directors; or
(IV) the Compensation Committee adopts a resolution to the effect that a
Potential Change in Control has occurred.


    9

--------------------------------------------------------------------------------







(d)Termination At End of Agreement Term. If (i) at least six months prior to the
end of the Employment Term, either Executive or the Company provide the other
party with notice of his or its intention to terminate Executive’s employment on
the last day of the Employment Term, and (ii) Executive’s employment continues
until the end of the Employment Term and terminates on the last day of the
Employment Term, then upon such termination (A) all Stock Options and stock
appreciation rights outstanding as of the last day of the Employment Term shall
become exercisable pursuant to their terms as if Executive’s employment
continued through each vesting date applicable to such Stock Options and stock
appreciation rights and be exercisable until the end of the original term(s) of
such Stock Options or stock appreciation rights; (B) all shares of restricted
stock, restricted stock units or other awards relating to the Company’s common
stock outstanding as of the last day of the Employment Term and not addressed in
(A) or (C) of this Section 6(d) shall vest, all restrictions thereon shall
lapse, and all such awards shall be paid or settled, as applicable, on the last
day of the Employment Term; and (C) any performance share units outstanding as
of the last day of the Employment Term shall continue to vest such that at the
end of the performance period(s) applicable to any such performance share units,
a number of performance share units shall vest and become immediately payable
equal to the number of performance share units that would have vested had
Executive’s employment continued through the end of the applicable performance
period(s), and such performance share units shall be settled no later than two
and a half months following the end of the applicable performance period(s).
(e)Other Terminations. If Executive’s employment is terminated in a manner other
than would give rise to the payment of compensation or benefits pursuant to
Section 6(a), Section 6(b), Section 6(c), or Section 6(d) Executive shall only
be entitled under this Agreement to receive the Accrued Obligations, which shall
be payable as soon as practicable following the Termination Date but no later
than sixty (60) days after the Termination Date.
(f)Change in Control. Upon the occurrence of a Change in Control, the equity or
equity-based awards outstanding and held by Executive as of the date of the
Change in Control shall be treated as follows: (i) all Stock Options shall
become automatically vested and exercisable and such Stock Options shall remain
exercisable by Executive for a period of three years beyond the date at which
the Stock Option would have otherwise expired, but in no event beyond the
original term of such Stock Option; (ii) all performance share units outstanding
shall immediately vest and immediately be settled based on the greater of the
actual achievement of the applicable performance conditions or 100% of target,
as determined by the Committee in its sole discretion, measured from the first
day of the applicable performance period through the date immediately prior to
the Change in Control; (iii) each stock appreciation right held by Executive
shall immediately vest; and (iv) restrictions on all other awards relating to
the Company’s common stock shall immediately lapse, and all such awards shall be
immediately paid and settled, as applicable.
(g)No Other Severance or Change in Control Payments. This Section 6 outlines the
only payment or benefit obligations of the Company to the Executive in the event
of a termination of employment or Change in Control. Any amounts payable under
this Agreement shall be in lieu of and not in addition to any other severance,
termination, or change in control payments under any other agreement or plan
with the Company. For the avoidance of doubt, Executive will not be entitled to
any payment or benefit under the Calpine Corporation Change in Control and
Severance Benefits Plan, as amended from time to time (the “Severance Plan”).


    10

--------------------------------------------------------------------------------







7.Termination Notice.
(a)Any purported termination by the Company or by Executive shall be
communicated by written Termination Notice to the other party hereto, which
shall be delivered in the period proscribed above in Section 6 with respect to
such form of termination or, if no such period is proscribed in Section 6, at
least thirty (30) days prior to the Termination Date, except in the case of a
termination by the Company for Cause, which shall require no advanced notice.
For purposes of this Agreement, a “Termination Notice” shall mean a notice that
indicates a Termination Date and otherwise meets the requirements set forth with
respect to a Termination Notice in Section 6, above, and Section 7(b) and
Section 7(c), below. For purposes of this Agreement, no such purported
termination of Executive’s employment hereunder shall be effective without such
Termination Notice (unless waived by the party entitled to receive such notice).
(b)For purposes of this Agreement, in order for Executive to terminate his
employment for Good Reason, he must give a Termination Notice to the Company,
which notice shall be signed by Executive, shall be dated the date it is given
to the Company, shall specify the Termination Date and shall state that the
termination is for Good Reason and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for such Good Reason. Any
Termination Notice given by Executive that does not comply in all material
respects with the foregoing requirements as well as the “Good Reason” definition
provisions set forth in this Agreement shall be invalid and ineffective for
purposes of this Agreement. If the Company receives from Executive a Termination
Notice that it believes is invalid and ineffective as aforesaid, it shall
promptly notify Executive of such belief and the reasons therefor. Any
termination of employment by Executive that either does not constitute Good
Reason or fails to meet the Termination Notice requirements set forth above
shall be deemed a termination by Executive without Good Reason.
(c)For purposes of this Agreement, in order for the Company to terminate
Executive’s employment for Cause, the Company must give a Termination Notice to
Executive, which notice shall be dated the date it is given to Executive, shall
specify the Termination Date and shall state that the termination is for Cause
and shall set forth in reasonable detail the particulars thereof. For purposes
of this Agreement, in order for the Company to terminate Executive’s employment
without Cause, the Company must give a Termination Notice to Executive, which
notice shall be dated the date it is given to Executive, shall specify the
Termination Date and shall state that the termination is without Cause. For
purposes of this Agreement, in order for the Company to terminate Executive’s
employment for Disability, the Company must give a Termination Notice to
Executive, which notice shall be dated the date it is given to Executive, shall
specify the Termination Date and shall state that the termination is for
Disability and shall set forth in reasonable detail the particulars thereof. Any
Termination Notice given by the Company that does not comply, in all material
respects, with the foregoing requirements shall be invalid and ineffective for
purposes of this Agreement. No Termination Notice must be provided in the event
of a termination of Executive’s employment by reason of death. Any Termination
Notice purported to be given by the Company to Executive after the death or
retirement of Executive shall be invalid and ineffective.
8.Affirmation of Restrictive Covenants. In entering into this Agreement,
Executive expressly acknowledges and agrees that he is bound by those
restrictions set forth in that certain Restrictive Covenant Agreement (the
“Restrictive Covenant Agreement”) dated as of September 1, 2008, by and between
Executive and the Company, which such restrictions Executive acknowledges


    11

--------------------------------------------------------------------------------







and agrees are reasonable and enforceable in all respects. Employee expressly
covenants to abide by the covenants set forth in the Restrictive Covenant
Agreement, which such provisions are herein incorporated by reference.
9.Stock Ownership Requirements; Company Policies. Prior to the fifth (5th)
anniversary of the effective date of the Prior Agreement, Executive shall own
shares of common stock of the Company with a value equal to at least five times
the Base Salary in effect at such time. In addition, Executive shall otherwise
be subject to, and expressly agrees to comply with, all other Company policies
as are adopted by the Board or Committee from time to time (including, without
limitation, those that relate to stock ownership); provided, that with respect
to any such policies relating to stock ownership, such policies shall be in lieu
of rather than in addition to the requirement described in the immediately
preceding sentence..
10.Clawback. Without limiting Section 3(b) or Section 9, to the extent required
by (a) applicable law, including, without limitation, the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any
Securities Exchange Commission rule or any applicable securities exchange
listing standards and/or (b) any policy that may be adopted by the Board,
amounts paid or payable pursuant to this Agreement shall be subject to clawback
to the extent necessary to comply with such law(s) and/or policy, which clawback
may include forfeiture, repurchase and/or recoupment of amounts paid or payable
hereunder.
11.Section 409A. To the extent applicable, it is intended that this Agreement
comply with the provisions of Code Section 409A and this Agreement will be
administered and interpreted in a manner consistent with this intent.
Notwithstanding anything contained herein to the contrary, for all purposes of
this Agreement, Executive shall not be deemed to have had a termination of
employment unless Executive has incurred a separation from service from the
Company within the meaning of Code Section 409A and, to the extent required to
avoid accelerated taxation and/or tax penalties under Code Section 409A,
payments under this Agreement that would otherwise be payable during the
six-month period after the Termination Date shall instead be paid on the first
business day after the expiration of such six-month period. In addition, for
purposes of this Agreement, each amount to be paid and each installment payment
shall be construed as a separate identified payment for purposes of Code
Section 409A. With respect to expenses eligible for reimbursement under the
terms of this Agreement, (a) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year, (b) any reimbursements of such expenses
shall be made no later than the end of the calendar year following the calendar
year in which the related expenses were incurred, and (c) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, except, in each case, to the extent that the right to
reimbursement does not provide for a “deferral of compensation” within the
meaning of Code Section 409A.
12.Parachute Payments. If any benefit or payment by the Company or its
subsidiaries to Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, including
any acceleration of vesting or payment) (a “Payment”) is determined to be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by Executive with respect to such excise tax (such excise
tax, together with any such interest and penalties, being herein collectively
referred to as the “Excise Tax”), then to the extent necessary to make such
portion of the Payments not subject to the Excise Tax (and after


    12

--------------------------------------------------------------------------------







taking into account any reduction in the Payments provided by reason of Section
280G of the Code under any other plan, arrangement or agreement), the portion of
the Payments that do not constitute deferred compensation within the meaning of
Section 409A shall first be reduced (if necessary, to zero), and all other
Payments shall thereafter be reduced (if necessary, to zero) with cash payments
being reduced before non-cash payments, and payments to be paid last being
reduced first, but only if (i) the net amount of such Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Payments) is
greater than or equal to (ii) the net amount of such Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Payments and the amount of Excise Tax to which Executive
would be subject in respect of such unreduced Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Payments).
13.Miscellaneous.
(a)Successors and Assigns.
(i)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or assign to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.
(ii)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.
(b)Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Chief Legal Officer of the Company with a copy (which shall not
constitute notice) to the Chairman of the Compensation Committee of the Board
and a copy (which shall not constitute notice) to David C. D’Alessandro, Vinson
& Elkins LLP, Trammell Crow Center, 2001 Ross Avenue, Suite 3700, Dallas, TX
75201 . All notices to Executive shall be delivered to him at the address on
record with the Company with a copy (which shall not constitute notice) to M.
Carter Crow, Norton Rose Fulbright US LLP, Fulbright Tower 1301, McKinney, Suite
5100 Houston, TX 77010-3095. All notices and communications shall be deemed to
have been received on the date of delivery thereof or on the third business day
after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.


    13

--------------------------------------------------------------------------------







(c)Indemnification, D&O Coverage. The Company shall indemnify Executive, to the
fullest extent permitted by applicable law, against all costs, charges and
expenses incurred or sustained by Executive, including the cost and expenses of
legal counsel, in connection with any action, suit or proceeding to which
Executive may be made a party by reason of Executive being or having been an
officer, director, or employee of the Company or any of its subsidiaries or
affiliates (“Proceeding”). Such indemnification shall continue as to Executive
even if he has ceased to be a director, officer, member, employee, agent,
manager, trustee, consultant or representative of the Company and shall inure to
the benefit of his heirs, executors and administrators. Executive shall be
entitled to prompt advancement of any and all costs and expenses (including,
without limitation, attorneys’ and other professional fees and charges)
reasonably incurred by him in connection with any such Proceeding, any such
advancement to be made within 15 days after Executive gives written notice,
supported by reasonable documentation, requesting such advancement. Such notice
shall include an undertaking by Executive to repay the amounts advanced to the
extent that he is ultimately determined not to be entitled to indemnification
against such costs and expenses. Nothing in this Agreement or elsewhere shall
operate to limit or extinguish any right to indemnification, advancement of
expenses, or contribution that Executive would otherwise have (including,
without limitation, by agreement or under applicable law). Executive shall be
covered during the Employment Term and thereafter for as long as any executive
is covered (but in no event for less than six (6) years) by officer and director
liability insurance, in amounts and on terms no less favorable than those in
effect on the Effective Date, which insurance shall be paid by the Company.
(d)Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.
(e)Timing of Payments; Release of Claims. Any payments or benefits due pursuant
to Section 6 of this Agreement, except for payments made pursuant to Section
6(c) and the Accrued Obligations, shall be subject to Executive (or, if
applicable, Executive’s estate) having delivered to the Company and not revoked
a signed release of claims in the form of Exhibit A and any applicable
revocation period shall have expired within sixty (60) days following the
Termination Date; provided further, that Executive shall not be required to
release any rights Executive may have to be indemnified by the Company under
Section 13(c) of this Agreement. If the release described in the immediately
preceding sentence has not become effective and irrevocable on or prior to the
60th day following the Termination Date, Executive (or, if applicable,
Executive’s estate) shall not be entitled to any payments or benefits pursuant
to Section 6 of this Agreement, except for payments made pursuant to Section
6(c) and the Accrued Obligations (and, in the case of any payments which may
begin prior to the sixtieth (60th) day following the Termination Date, such
payments shall cease to be provided at such time).
(f)Representations and Warranties by Executive. Executive represents and
warrants to the Company that the execution and delivery by Executive of this
Agreement do not, and the performance by Executive of Executive’s obligations
hereunder will not, with or without the giving of notice or the passage of time,
or both: (i) violate any judgment, writ, injunction, or order of any court,
arbitrator, or governmental agency applicable to Executive; or (ii) conflict
with,


    14

--------------------------------------------------------------------------------







result in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which Executive is a party or by which Executive
is or may be bound.
(g)Attorneys’ Fees and Professional Fees. The Company shall pay all reasonable
legal and consulting fees and related expenses, up to a maximum amount of
$65,000, incurred by Executive in connection with the negotiation of this
Agreement. Executive acknowledges that he has had the opportunity to consult
with legal counsel of his choice in connection with the drafting, negotiation
and execution of this Agreement and related employment arrangements.
(h)Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
(i)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.
(j)Dispute Resolution; Venue. The exclusive venue for any disputes arising under
this Agreement shall be the state or federal courts located in Harris County in
the State of Texas, and each of the parties hereto irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum. Each of the parties hereto also agrees that any final
and unappealable judgment against a party hereto in connection with any action,
suit or other proceeding may be enforced in any court of competent jurisdiction,
either within or outside of the United States. A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment. EACH OF THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH COMPANY OR
THE TERMINATION THEREOF
(k)No Conflicts. Executive represents and warrants to the Company that Executive
is not a party to or otherwise bound by any agreement or arrangement (including,
without limitation, any license, covenant, or commitment of any nature), or
subject to any judgment, decree, or order of any court or administrative agency,
that would conflict with or will be in conflict with or in any way preclude,
limit or inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.
(l)Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


    15

--------------------------------------------------------------------------------







(m)Entire Agreement. This Agreement, together with the Restrictive Covenant
Agreement and, only to the extent not inconsistent with this Agreement, the
agreements for Stock Options and other awards relating to common stock of the
Company, constitute the entire agreement between the parties hereto and
supersedes all prior agreements (including, without limitation, the Prior
Agreement and the Severance Plan), if any, understandings and arrangements, oral
or written, between the parties hereto with respect to the subject matter
hereof. For the avoidance of doubt, if there is a conflict between this
Agreement and the terms and provisions of the agreements pursuant to which Stock
Options and other awards relating to the common stock of the Company were
granted, this Agreement shall control.
(n)Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
[SIGNATURE PAGE FOLLOWS]










    16

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written, to be effective upon the Effective Date.
CALPINE CORPORATION
 
 
 
 
By:
/s/ FRANK CASSIDY
Name:
Frank Cassidy
Title:
Chairman of the Board
 
 
 
 
EXECUTIVE
 
 
 
 
By:
/s/ JOHN B. HILL
Name:
John B. Hill
 
 



[Signature Page to Hill Employment Agreement]






        

--------------------------------------------------------------------------------








EXHIBIT A
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the “Release”) is made as of this ____ day of _________,
____, by and between ______________ (“Executive”) and Calpine Corporation (the
“Company”).
1.FOR AND IN CONSIDERATION of the payments and benefits provided in Section 6 of
that certain Employment Agreement dated as of ________, 20__, by and among
Executive and the Company (the “Employment Agreement”), Executive, for himself
and his successors and assigns, heirs, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and affiliates, together with each of
their officers, directors, stockholders, owners, subscribers, partners,
employees, agents, representatives, insurers and attorneys, and each of their
subsidiaries, affiliates, estates, predecessors, successors, and assigns, as
well as all employee benefit plans maintained by the Company or any of its
parents, subsidiaries and affiliates and all fiduciaries and administrators of
any such plans in their personal and representative capacities (hereinafter
collectively referred to as the “Releasees”) from any and all rights, claims,
charges, actions, causes of action, complaints, sums of money, suits, debts,
covenants, contracts, agreements, promises, obligations, damages, demands,
costs, or liabilities of every kind whatsoever, in law or in equity, whether
known or unknown, suspected or unsuspected (collectively, “Claims”) which
Executive or Executive’s heirs, executors, administrators, successors or assigns
ever had, now has or may hereafter claim to have by reason of any matter, cause
or thing whatsoever arising from the beginning of time up to the date of the
Release including, but not limited to any such Claims arising out of or relating
in any way to (a) Executive’s employment relationship with the Company or any of
the Releasees, and (b) any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, and/or any other federal or state law
against discrimination or retaliation, each as amended, (c) the termination of
Executive’s employment relationship with the Company or any of the Releasees;
(d) the Employment Agreement; (e) wrongful employment termination; or (f) any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company or any of the Releasees and Executive; provided,
however, that notwithstanding the foregoing, nothing contained in the Release
shall in any way diminish or impair: (i) any rights Executive may have that
arise from and after the date the Release is executed; (ii) any rights Executive
may have to indemnification or advancement that may exist from time to time
under the express provisions of the Company’s certificate of incorporation or
bylaws, or state law or under the express provisions of any policy or agreement,
in each case as amended from time to time (and, without limiting the foregoing,
any and all rights under Section 2(c) of the Restrictive Covenant Agreement and
Section 13(c) of the Employment Agreement); (iii) any rights Executive may have
to vested benefits under employee benefit plans or incentive compensation plans
of the Company in accordance with their terms in effect from time to time;
(iv) Executive’s ability to bring appropriate proceedings to enforce the
Release; or (v) any rights under the provisions of Section 6 of the Employment
Agreement (collectively, the “Excluded Claims”). Further, notwithstanding the
release of liability contained herein, nothing in this Release prevents
Executive from filing any non-legally waivable claim (including a challenge to
the validity of this Release) with the Equal




Exhibit A - 1    

--------------------------------------------------------------------------------







Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and agrees that
Executive is waiving any and all rights to recover any monetary or personal
relief or recovery as a result of such EEOC or comparable state or local agency
proceeding or subsequent legal actions. Executive further acknowledges and
agrees that, except with respect to Excluded Claims, Executive has received all
leaves (paid and unpaid) to which Executive was entitled and the Company and the
Releasees have fully satisfied any and all obligations whatsoever owed to
Executive arising out of or relating to Executive’s employment with the Company
or any of the Releasees or the termination of such employment, and that no
further payments or benefits are owed to Executive by the Company or any of the
Releasees.
2.Executive understands and agrees that, except for the Excluded Claims,
Executive has knowingly relinquished, waived and forever released any and all
rights to any personal recovery in any action or proceeding that may be
commenced on Executive’s behalf arising out of the aforesaid employment
relationship or the termination thereof, including, without limitation, claims
for back pay, front pay, liquidated damages, compensatory damages, general
damages, special damages, punitive damages, exemplary damages, costs, expenses
and attorneys’ fees. Executive agrees never, individually or with any person or
in any way, to commence, prosecute or cause or permit to be commenced or
prosecuted against the Company or any Releasees, any legal action or other
proceeding based upon any Excluded Claims. If such action or proceeding is filed
on Executive’s behalf, Executive agrees to immediately cause the dismissal of
such action with prejudice and without any further right of appeal. Executive
represents that no such action or proceedings or any other charge or claim is
pending in any court or before any governmental agency as of the date of this
Release.
3.Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive’s choosing prior to signing the Release. Executive
understands and agrees that Executive has carefully read this Release and has
the right and has been given an adequate opportunity to review the Release with
an attorney of Executive’s choice should Executive so desire. Executive also
agrees that Executive has entered into the Release freely and voluntarily.
Executive fully understands the final and binding effect of this Release and
that Executive understands and agrees to each of the terms of this Release.
Executive acknowledges that Executive is receiving, pursuant to Section 6 of the
Employment Agreement, consideration in addition to anything of value to which
Executive is entitled but for Executive’s execution of this Release. Executive
further acknowledges and agrees that Executive has had at least [twenty-one
(21)] [forty-five (45)] calendar days to consider the Release, although
Executive may sign it sooner if Executive wishes. [Add if 45 days applies:
Executive acknowledges that attached to this Release are (1) a list of the
positions and ages of those employees selected for termination (or participation
in the exit incentive or other employment termination program); (2) a list of
the ages of those employees not selected for termination (or participation in
such program); and (3) information about the unit affected by the employment
termination program of which his termination was a part, including any
eligibility factors for such program and any time limits applicable to such
program.] In addition, once Executive has signed the Release, Executive shall
have seven (7) additional days from the date of execution to revoke Executive’s
consent and may do so by writing to: ___________. The Release shall not be
effective until the eighth (8th) day after Executive




Exhibit A - 2    

--------------------------------------------------------------------------------







shall have executed the Release and returned it to the Company, assuming that
Executive had not revoked Executive’s consent to the Release prior to such date.
No payments shall be made to Executive under Section 6 of the Employment
Agreement if Executive revokes this Release within the time provided to do so.
4.It is understood and agreed by Executive that any payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.
5.The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees. Executive further acknowledges that Executive has had a full
and reasonable opportunity to consider the Release and that Executive has not
been pressured or in any way coerced into executing the Release.
6.Executive represents that Executive has returned to Executive’s manager or
human resources representative all property or data of any type, including
computer and e-mail passwords, relating to the Company or any of the Releasees
that are in Executive’s possession or control, without retaining any copies,
notes or extracts thereof.
7.By signing below, Executive acknowledges that as a result of Executive’s
employment with the Company Executive has had access to Confidential Information
of the Company and its affiliates (for the purposes of this Release,
“Confidential Information” includes but is not limited to trade secrets,
inventions, marketing plans, product plans, business strategies, financial
information, forecasts, personnel information, customer lists, customer
information, and any other information which gives the Company and its
affiliates an opportunity to obtain advantage over competitors who do not know
or use it) and that Executive will hold all such Confidential Information in
strictest confidence and will not disclose to any person or entity or make use,
directly or indirectly, of such Confidential Information. Executive represents
that Executive has delivered to Executive’s manager or human resources
representative all diskettes, documents and data of any nature pertaining to any
such Confidential Information and that Executive have not taken or retained any
such diskettes, documents or data or any reproductions. Nor shall Executive
directly or indirectly use Confidential Information of the Company or any of its
affiliates to compete with the Company or any of its affiliates, or disclose
Confidential Information to a competitor of the Company or any of its affiliates
or to any other person or entity.
8.Executive agrees to keep the contents, terms and conditions of this Release
confidential. Executive may disclose this information to Executive’s spouse,
immediate family, accountants, or attorneys, provided that they first agree not
to disclose any information concerning the contents, terms and conditions of
this Release to anyone. Executive also may disclose the contents, terms and
conditions of this Release to the IRS or other taxing authorities or as required
by subpoena or court order. Any breach of this confidentiality provision, or of
any other obligation by Executive set forth in this Release, will be deemed a
material breach of this Release.
9.Unless required by law, Executive agrees to refrain from making any public
statements (or authorizing any statements to be reported as being attributed to
him) that are critical, disparaging or derogatory about, or which injure the
reputation of, any Releasee. The Company




Exhibit A - 3    

--------------------------------------------------------------------------------







agrees that, unless required by law, Company shall use reasonable efforts to
cause its employees who report directly to Executive and the directors and
officers of the Company to refrain from making any public statements (or
authorizing any statements to be reported as being attributable to them) that
are critical, disparaging, or derogatory about, or which injure the reputation
of, Employee.
10.The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in Harris County in the State of Texas, and each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto also agrees that any final and unappealable judgment against a
party hereto in connection with any action, suit or other proceeding may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. EACH OF
THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE RELEASE,
THE EMPLOYMENT AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH COMPANY OR THE
TERMINATION THEREOF.
11.The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
12.The Release shall inure to the benefit of the Company and its successors and
assigns and each of the Releasees shall be entitled to rely upon and enforce the
provisions of Section 1 of this Release as if parties to this Release.
[SIGNATURE PAGE FOLLOWS]






Exhibit A - 4    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year first written above.




 
 
 
CALPINE CORPORATION    
 
EXECUTIVE

            
    






Exhibit A - 5    